Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 12-13 are allowed.  The prior art discloses patient centered assistive system for multi therapy adherence intervention and care management (Ramaci 2019/0043501), and family of aryl, heteroaryl, o-aryl and o-heteroarly carbasugars (Deliencourt-Godefroy 2014/0105839) and benzylphenyl glucopyranoside derivative (Honda 2009/0137499). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1, 7 and 13 recites “A treatment selection support system, which is configured to support selection of a blood sugar control drug from a plurality of blood sugar control drugs for treatment of diabetes, the treatment selection support system including a computer including: at least one processor configured to execute predetermined processing; a storage device coupled to the at least one processor; and a communication interface coupled to the at least one processor, the storage device being configured to store: drug action mechanism information in which each of the plurality of blood sugar control drugs is associated with a drug action mechanism category, the drug action mechanism category including at least sugar absorption regulation, sugar excretion regulation, insulin secretion promotion, and insulin resistance improvement; and formatted information including information on the   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626